[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 MAY 14, 2008
                                No. 06-15196
                                                               THOMAS K. KAHN
                            Non-Argument Calendar
                                                                   CLERK
                          ________________________

                       D. C. Docket No. 03-00648-CR-1-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

MARCELLUS LEVAN HENDERSON,

                                                         Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                (May 14, 2008)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Adam M. Hames, appointed counsel for Marcellus Levan Henderson in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Henderson’s convictions

and sentences are AFFIRMED. We also DENY Henderson’s motions to appoint

new counsel and to file a supplemental brief.




                                           2